UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7220



JOSE DIAZ,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-589-2)


Submitted:   November 21, 2002            Decided:   December 2, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Diaz, Appellant Pro Se. Michael Thomas Judge, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose   Diaz   seeks    to   appeal    the    district   court’s    order

dismissing his petition filed under 28 U.S.C. § 2254 (2000).              The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).         The magistrate judge recommended

that relief be denied and advised Diaz that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,    Diaz   failed   to   object     to    the   magistrate     judge’s

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).              Diaz has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED


                                     2